Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. US 2016/0221027 in view of Wadkins US 2018/0264511.

Khan et al. disclose a paving material application brush (110) for spreading 
waterproofing product onto a paved surface.  The application brush comprising:
A metal plate (118F) having a furrowed lengthwise edge [0036].
A plurality of bristles (116B) aligned into rows and packed into, and fastened by 
	being clamped by, the furrowed lengthwise edge of the metal plate.  [0036].
Although Khan et al. disclose the use of resilient bristles, such as nylon; and a downward force of about 2-10 lbs [0017]; do not disclose is the use of metallic bristles. 
However, Wadkins teaches it is known nylon and metallic bristles (55) are both used to form brushes used in construction machines.  Wherein the bristles are held in a furrowed metal plate (40).  [0049, 0050, 53]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the brush of Khan et al. with metal bristles, as taught by Wadkins in order to 
achieve a downforce closer to 10 lbs.

With respect to claim 2 Khan et al. discloses the bristles are spot welded into the metal plate (118F) and then the metal plate (118F) is crimped down to retain the bristles (116b).  [0036].

Claims 4, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selby US 4,831,958 in view of Schantz US 5,362,178 and Wadkins US 2018/0264511.
Selby discloses a paving sealant application apparatus comprising:
A hand truck (10) including a handle (120) for manual propulsion.

A heated kettle (10) disposed on the hand truck.
A heating means (58) disposed below or within the kettle and configured to melt
	paving sealant, such as asphalt or sealant membrane, inside of said kettle.  
See Col. 1, lns. 25-45, Col. 2, ln. 20-Col. 3, ln. 42.
An outlet (101) configured to pass melted paving sealant from the kettle onto a road.
A metal squeegee device (125) configured to spread the paving sealant on the road.
What Selby does not disclose is the use of a brush instead of the squeegee.
However, Schantz teaches a sealant spreading apparatus having at least one brush attachment (16) comprising a furrowed metal plate (46) having retaining flanges (47) configured to receive a brush head (48, 50) by thumbscrews, ball and socket, friction fit, and the like.  Wherein the brush heads (48, 50) can be soft bristles, stiff bristles or a squeegee material.  See Col. 3, ln. 30-Col. 4, ln. 25.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the squeegee device of Selby with the brush attachment taught by Schantz in order to force liquid sealant into deep cracks of an aged road.
Further, Wadkins teaches it is known nylon and metallic bristles (55) are both used to form brushes used in construction machines.  Wherein the bristles are held in a furrowed metal plate (40).  [0049, 0050, 53]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the brush of Selby in view of Schantz with metal bristles, as taught by Wadkins in order to increase the lifespan of the bristles.  


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selby US 4,831,958 in view of Schantz US 5,362,178 and Wadkins US 2018/0264511 as applied to claim 4 above, and further in view of Harvey US 7,033,106.
Selby in view of Schantz and Wadkins disclose a road sealant application apparatus but do not disclose the use of cameras.  However, Harvey teaches it is known to position cameras (308, 310, 312) on a pavement sealing apparatus “such that the entire sealing process can be followed”.  As well as a video screed adapated to receive the transmission from the video cameras. See Col. 4, lns. 39-59, Col. 11, lns. 7-21.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pavement sealing apparatus of Selby in view of Schantz and Wadkins with cameras and at least one video screen as taught by Harvey, in order to permit monitoring of the entire process simultaneously.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				/ /2021